 173324 NLRB No. 24AK STEEL CORP.1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2Member Higgins notes that the Respondent, in defending againstthe allegation that it unilaterally and unlawfully implemented a
change regarding employee use of safety shoes, relied on a ‚‚waiv-
er™™ defense. Thus, Member Higgins does not reach the issue of
whether a ‚‚contract coverage™™ analysis would have been appro-
priate. See NLRB v. Postal Service, 8 F.3d 832 (D.C. Cir. 1993).3We have modified the judge™s recommended Order and notice torequire the Respondent to provide the Union with the information
that it requested, without the necessity of making a new request. I& F Corp., 322 NLRB 1037 (1997).AK Steel Corporation and United Steelworkers ofAmerica, Local 1865, AFLŒCIO, CLC. Cases9ŒCAŒ33261 and 9ŒCAŒ33272August 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 14, 1997, Administrative Law Judge Rob-ert M. Schwarzbart issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and brief and has decided to affirm the judge™s rulings,
findings,1and conclusions2and to adopt the rec-ommended Order as modified.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, AK
Steel Corporation, Ashland, Kentucky, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Substitute the following for paragraph 2(c).
‚‚(c) Furnish the Union in a timely manner the infor-mation requested by the Union in its letter dated Au-
gust 9, 1995, consisting of blanket orders and related
data insofar as it encompasses information which, in
whole or in part, may affect employees who are within
the above-described Ashland Works unit for the time
period set forth in the remedy section of this deci-
sion.™™2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
, without notice to or bargaining withUnited Steelworkers of America, Local 1865, AFLŒ
CIO, CLC, unilaterally change our prior practice of
permitting our employees in the unit set forth below to
use metatarsal guard shoes at their option by requiring,
instead, that all unit employees must wear such equip-
ment while at work. The appropriate unit is:All hourly paid production and maintenance em-ployees and hourly rate mill clerks employed by
us at our Ashland, Kentucky plant, but excluding
all foremen, assistant foremen, watchmen, office
and salaried employees, employees in the first aid
and medical department, salaried employees in the
metallurgical department and shop checkers, pro-
fessional employees, guards and supervisors, as
defined in the Act.WEWILLNOT
fail and refuse to furnish the above-named Union with information necessary for, and rel-
evant to, the Union™s ability to properly administer its
collective-bargaining agreement with us, including
blanket orders and any related data utilized, in whole
or in part, in connection with our Ashland Works facil-
ity.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, at the Union™s request, bargain with theUnion as your exclusive representative in the above-
described appropriate unit concerning your terms and
conditions of employment; in particular any changes to
your optional use of metatarsal guard safety shoes
while at work, until agreement is reached and, if there
is an understanding, embody it in a signed agreement.WEWILL
, at the Union™s request, rescind the unilat-eral change requiring that you must wear metatarsal
guard safety shoes at work until we bargain in good
faith with the Union or until reaching agreement or im-
passe.WEWILL
furnish to the Union in a timely mannerthe blanket orders and related data it sought in its Au-
gust 9, 1995 letter insofar as the request encompasses
information which, in whole or in part, may affect youVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00173Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The relevant docket entries are as follows: The charges in Cases9ŒCAŒ33261 and 9ŒCAŒ33272 were filed on September 15 and 18,
1995, respectively; the order consolidating these cases and the con-
solidated complaint issued on December 4, 1995; and the hearing
was held on June 11, 1996.2All dates herein are within 1995 unless stated to be otherwise.3The Respondent™s unopposed motion to correct the transcriptrecord of this proceeding hereby is granted and the same is received
in evidence as R. Exh. 11.4The stipulated appropriate bargaining unit was as follows:All hourly paid production and maintenance employees and
hourly rate mill clerks employed by the Respondent at its Ash-
land, Kentucky plant, but excluding all foremen, assistant fore-
men, watchmen, office and salaried employees, employees in the
first aid and medical department, salaried employees in the met-
allurgical department and shop checkers, professional employees,
guards and supervisors, as defined in the Act.as employee-members in the above-described AshlandWorks unit.AK STEELCORPORATIONEric V. Oliver, Esq., for the General Counsel.Brian P. Gillan and John O™Connor, Esqs. (Dinsmore &Shohl), of Cincinnati, Ohio, for the Respondent.DECISIONSTATEMENTOFTHE
CASEROBERTM. SCHWARZBART, Administrative Law Judge.This case was tried in Ashland, Kentucky, upon a consoli-
dated complaint issued pursuant to charges filed by United
Steelworkers of America, Local 1865, AFLŒCIO, CLC (the
Union).1The complaint alleges that AK Steel Corporation(the Respondent or Company) violated Section 8(a)(1) and
(5) of the National Labor Relations Act (the Act) in two
ways: (1) by not furnishing the Union with certain requested
information assertedly necessary to enable the Union to de-
termine whether unit work was being inappropriately con-
tracted out so as to enable it to take action to protect bar-
gaining unit jobs; and (2) by unilaterally, without notice to
or bargaining with the Union, changing its safety policy to
make mandatory, rather than optional, the wearing of meta-
tarsal guard safety shoes by unit employees while at work.2All parties were given full opportunity to participate, to in-troduce relevant evidence, to examine and cross-examine wit-
nesses, and to file briefs. Briefs, filed by the General Coun-
sel and the Respondent, have been carefully considered.
Upon the entire record,3including my observation of the wit-nesses and their demeanor, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation, has been engaged in themanufacture of steel at its facilities in Ashland, Kentucky,
from which, during the 12 months preceding issuance of the
consolidated complaint herein, it sold and shipped goods val-
ued in excess of $50,000 directly to points located outside
the Commonwealth of Kentucky. The Respondent admits and
I find that it is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and that the
Union is a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Respondent, at its Ashland, Kentucky Works, manu-factures steel slabs and zinc coil grips in a blast furnace op-
eration. As successor at the Ashland facility to Armco Steel
Company, L.P., it admittedly, during all times relevant here-
in, had been bound by Armco™s collective-bargaining agree-
ment with the Union which covered a unit of 900 to 1000
employees.4That contract, effective by its terms from Au-gust 1, 1989, to August 1, 1993, continued to be extended
by the parties until a new agreement was reached. Since a
new contract had not been executed by the time of the hear-
ing, the 1989 contract remained in effect during the times
relevant to this proceeding.In addition to its Ashland Works, the location involvedherein, the Respondent also operated a facility in Middle-
town, Ohio (the Middletown Works), and a Coke plant in thevicinity of Ashland. Employees at the Coke plant were rep-
resented by the Oil, Chemical and Atomic Workers Union
(OCAW).As noted above, this matter involves two basic issuesŠtheRespondent™s alleged refusal to provide the Union with re-
quested maintenance agreements and blanket orders, informa-
tion assertedly necessary to enable the Union to perform its
bargaining representative functions, and an alleged unilateral
change in working conditions by requiring that all unit em-
ployees wear metatarsal guard safety shoes at work. Pre-
viously, the use of that equipment had been optional to em-
ployees.With respect to the information request issue, the abovecollective-bargaining agreement, in relevant part, provided at
section 2.41, that the guiding principle in determining wheth-
er work should be performed by bargaining unit employees
or contracted out was that work capable of being performed
by unit employees shall be done by them. Accordingly, the
Respondent was not to contract out work for performance in-
side or outside the plant unless it demonstrated that such
work met certain specified contractual exceptions and stand-
ards or reasonableness sufficient to establish that it would be
more reasonable for the Company to contract out such work
than to use its own employees. Subject to the Respondent™s
demonstration of the applicability of relevant contractual ex-
ceptions, balanced by conformity with the enumerated rea-
sonableness factors, virtually all types of work which might
be performed by the Respondent™s bargaining unit personnel
were subject to the contracting out process.Section 2.44 of the collective-bargaining agreement estab-lished a contracting out committee consisting of eight des-
ignated management and unit member representatives, four
from each side, to meet at least once a month to discuss andVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00174Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 175AK STEEL CORP.5The Respondent, as noted, contends that, under sec. 14.2 of itscollective-bargaining agreement with the Union, quoted above, it hadContinuedattempt to resolve contracting out problems. Section 2.45provided that, before the Respondent finally decided to con-
tract out an item of work, the union members of the contract-
ing out committee were to receive written notice sufficient
to advise them of the location, type, scope, duration, and
timetable of the work so as to enable the union committee
members to adequately form an opinion of the reasons for
such contracting out. The union committee members, under
this section, were entitled to request additional committee
meetings for detailed review and, upon their request, theunion committee members were to be provided with all rel-
evant information as to the reasonableness factors and oppor-
tunity to review relevant proposed contracts with the outside
contractor. In the event of a timely filed union grievance, the
Respondent™s unjustified failure to provide the Union with
the above notice so as to deprive the Union of reasonable op-
portunity to suggest and discuss practicable alternatives to
contracting out could subject the Company to a remedial
penalty fashioned at the discretion of a permanent arbitrator.Finally in this area, section 2.49 provided for annual re-view where, commencing on or before October 1 of each
year, company and union committee members were to meet
to review all work, whether to be performed inside or outside
the plant, that the Respondent anticipated would be per-
formed by outside contractors or vendors during the follow-
ing calendar year, identifying situations where the elimi-
nation of ‚‚restrictive practices™™ would promote the perform-
ance of such work by bargaining unit employees. During that
process, the union committee members were entitled to re-
view in confidence any current or proposed contracts con-
cerning work performed for the Respondent by outside con-
tractor and vendors.On the issue concerning the alleged unilateral changewhereby the Respondent mandated the wearing at work of
metatarsal guard safety shoes, as opposed to the previous
practice of using such equipment at the employees™ option,
section 14.11 of the labor agreement provided for company
and union cooperation in eliminating accidents and health
hazards and specified that ‚‚[t]he Company shall make provi-
sions for the safety and health of its employees at the plant
during their hours of employment.™™ Section 14.2, in relevant
part, provided that ‚‚Protective devices, wearing apparel andother equipment necessary properly to protect employees
from injury shall be provided by the Company in accordance
with practices now prevailing in the plant or as such prac-
tices may be improved from time to time [emphasis added].™™That section, upon which the Respondent principally relies,
stipulates that safety equipment and clothing will be fur-
nished to employees at the Respondent™s expense except in
cases of loss or willful destruction, where the Respondent
might assess a fair charge.Section 14.4, et seq., established a joint safety and healthcommittee comprised of three management and three union
members, each with their own co-chairman, which held
monthly meetings. The committee™s function was to ‚‚advise
with plant management concerning safety and health and to
discuss legitimate safety and health matters.™™ The committee
was to consider existing safety and health practices and rules,
formulate suggested changes to the status quo, recommend
adoption of new practices and rules, review those developed
by management and make appropriate supported recommen-dations to the Respondent™s Works manager for his consider-ation and for such action as he may consider inappropriate.Section 14.42 provided that ‚‚When the Company intro-duces new personal protective apparel or extends the use of
protective apparel to new areas or issues new rules relating
to the use of protective apparel, the matter will be discussed
with members of the Joint Safety and Health Committee in
advance with the objective of increasing cooperation [em-phasis added].™™ Differences arising from such discussions
were to be subject to the grievance/arbitration procedure.The parties stipulated that the following individuals wereRespondent™s supervisors and agents within the meaning of
Section 2(11) and (13), respectively, of the Act at its Ash-
land Works: William Gonce, manager of industrial relations;
R.L. (Rick) Williams, labor relations manager; Jim Gardner,

section manager, timely repair planning; and Charles Holman
at safety engineering. During relevant periods, W.D.

Osborne and J.E. Hodges both were agents of the Respond-

ent-Osborne as chairman of the Respondent™s bargaining
committee at the 1989 contract negotiations, and Hodges as
a senior safety engineer. Henry J. Rossi was the Respond-
ent™s vice president, operations; Clinton Shields, senior in-
dustrial relations representative; and Paul Dillow, head of the
Respondent™s safety department.Principal union representatives included Emmanuel S.Mason, International Union staff representative; Michael
Hewlett, president of Steelworkers Local 1865; Harry Lee
Hedrick, chairman of the safety committee; Delbert Shy,
chairman of the grievance committee; and William E. Clark,
chairman, and apparently sole member of the Local 1865
subcontracting out committee.B. The Facts1. Metatarsal guard safety shoesŠthe allegedunilateralchange
a. The events of July 25It is undisputed that on about July 25, as representativesof Respondent and the Union were ending that day™s nego-
tiating session for a new collective-bargaining agreement in
Pittsburgh, Pennsylvania, which meeting was attended by the
parties™ various officials at, respectively, the corporate, Inter-
national Union, and local union levels, International Union
Staff Representative Emmanuel S. Mason asked William
Gonce, the Respondent™s manager of industrial relations,
Ashland Works, if they could have a meeting the following
week, when they returned to Ashland, to negotiate the meta-
tarsal guard issue. That topic had been the subject of a July
7 memorandum to AK Steel employees from Henry J. Rossi,
the Respondent™s vice president, operations. This memoran-
dum had announced that, effective October 1, all employees
would be required to wear metatarsal safety shoes while at
work in the Respondent™s plants. At the time, the use of such
equipment had been optional to employees. Gonce replied
that the Company did not consider this to be a negotiable
matter since it related to personal protective equipment and
was company policy.5The Company would be willing to dis-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00175Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the independent right to mandate the use of protective devices, wear-ing apparel, and other equipment.6Gonce, manager of industrial relations at Ashland, testified thatthe Rossi memorandum had issued following discussions between
himself, his Middletown Works counterpart, Dale Gerber, and then-
Director of Safety John Matysiak, where those officials had con-
cluded among themselves, from their prior experience, that it was
paramount for the Respondent to have a metatarsal foot protection
program. Pursuant to Gonce™s July 14, 1995 request, Marilyn Kellar,
hazardous materials coordinator, on July 18, provided the results of
a review she had made to determine the possible use of metatarsal
guards in preventing or reducing the severity of foot injuries below
that which had occurred during 1992, 1993, and 1995 at the Ashland
and Middletown Works. Since Gonce™s request for this data and
Kellar™s responding report postdated Rossi™s July 7 memorandum by
7 and 10 days, respectively, Rossi could not have had the benefit
of Kellar™s review when he issued his memorandum.7Mason™s testimony was supported by that of Shy.8The word ‚‚option™™ appears underlined throughout as in theHodges™ document. Although Hodges™ name and job title were typedat the end, the document never was signed.cuss the matter, but would not consider such talks tobe ‚‚negotiations.™™ Mason replied that the Union dis-
agreed with this, declaring that this topic was a subject
for bargaining and that the Union wanted to bargain
over this issue. Mason told Gonce that he would call
him when he returned home.The Rossi memorandum, to which Mason had referred,began by noting that the Respondent had made substantial
progress in its safety program, its highest priority; that it had
not yet reached that its goal of zero injuries but was heading
in the right direction; and that the safety statistics recently
released by the American Iron and Steel Institute ranked the
Respondent number one among the top eight steel producers
in the seven different measures the Institute tracked. How-
ever, compared to the national average, as compiled by the
National Safety Council, the Respondent was above average
in its occurrence of eye and foot injuries. The memorandum,
in most relevant part, provided:To take another step in helping prevent these kinds ofinjuries, effective October 1, 1995, all employees willbe required to wear metatarsal safety shoes while work-
ing in the plants.6On July 28, Mason, by telephone, asked Senior IndustrialRelations Representative Clinton Shields to set up a negotiat-
ing meeting on the matter of the newly required use of meta-
tarsal guard safety shoes. A date was set for August 3.b. The August 3 meetingThe August 3 meeting was held in a company conferenceroom at the Ashland Works. The union committee consisted
of Mason for the International Union, and Local Union Rep-
resentatives Michael Hewlett, Delbert Shy, and Tommy Lee
Hedrick, respectively Local Union president, chairman of the
Union™s grievance committee, and chairman of its safety
committee. The Company was represented by Ashland™s
labor relations manager and spokesman, R.L. (Rick) Wil-

liams, Shields, and Safety Engineering Representative
Charles Holman.Mason7testified that Williams declared at the outset thathe wanted Mason to understand that the Company was will-
ing to meet, but that it was not negotiating. Metatarsal safety
shoes were not a subject for negotiations; the matter was
company policy. Mason replied that he disagreed and felt itnecessary that the parties negotiate with respect to this man-datory bargaining subject. The Company then gave the Union
the Kellar review documents, referenced above, relating to
accidents assertedly affected by the absence of metatarsal
safety shoes, and the Union handed the Respondent™s rep-
resentatives certain papers, the most important of which was
a document that had been prepared in July 1989 by J.E.

Hodges, senior safety engineer.Mason related that, with respect to the immediate bargain-ing unit, the provided company materials showed that of the
25 accidents at the Ashland plant in 1992, 13 might have
been prevented/minimized by the wearing of metatarsal safe-
ty shoes; of the 19 and 13 accidents in 1993 and 1994, re-
spectively, 8 in each of those years might have been so
prevented/minimized. Additional analogous figures were pro-
vided for the Respondent™s Middletown Works. The parties
discussed who had made these determinations as to causa-
tion, the Union wanting a like decisional role.The Hodges™ document, on which the Union relies, wasprepared in July 1989 during negotiations for the parties™
more recent collective-bargaining agreement. It, in relevant
part, was as follows:SAFETY SHOE REQUIREMENTSASHLAND WORKS ARMCO STEELCOMPANY,L.P.
During the recent negotiations between the AshlandWorks Armco Steel Company, L.P. and the U.S.W.A.,
Local #1865, an agreement was reached permitting all
employees represented by the U.S.W.A. Local #1865 to
exercise the personal option8to purchase work shoeswith hard toes only without metatarsal guards. This op-tion is contingent on no increased accident rate of footand toe injuries and will be subject to a joint review
by Armco and the Union if there is an increase of foot
and toe injuries as a result of employees exercising this
option.This option similarly includes all salaried personnelat the Ashland Works on a trial basis and will be dis-
continued if it is determined that this option reflects anincrease in foot and toe injuries.....Prepared at the direction of W.D. Osborne.
J. E. HodgesSr. Safety EngineerMason testified that when he gave the Respondent™s rep-resentatives the Hodges™ paper, he reminded them that the
parties had been living with that document for the last 6
years. Noting that the optional use of metatarsal guard safety
shoes had been made contingent in that document upon there
being no increased rate of foot and toe injuries, it further had
provided that should there be an increase in such injuries as
a result of employees exercising this option, this option™s
continued availability would be subject to a joint
management/ union review. Accordingly, Mason maintained
that, while it might become applicable to require the use of
metatarsal guard safety shoes with an increase in injuries,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00176Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 177AK STEEL CORP.9Gonce had taken the same position when meeting with Oil,Chemical and Atomic Workers Union (OCAW), with whom the Re-
spondent negotiated for other of its employees.this could occur only after talks between the Company andthe Union. The Respondent could not unilaterally mandate
their use. Williams, however, continued to adhere to his
original position, declaring that it did not make any dif-
ference as to what the Union presented, the Company was
not going to negotiate about metatarsal guard safety shoes.
Before leaving, at the Union™s request, the parties scheduled
another meeting for August 23 at a company meeting room.Williams, who chaired the August 3 meeting for the Re-spondent, and Gonce averred that the Respondent™s position
as stated at that session was that the metatarsals were per-
sonal protective equipment the use of which the Respondent
was authorized to adjust under section 14.2 of the contract,
above.9Williams complained that he had told the Union thatthe Respondent™s representatives were not at the meeting to
negotiate the change in policy concerning metatarsal guards.
Section 14 of the labor agreement, on its face, gave the
Company the right to improve safety or to implement reason-
able rules which the Union, also under section 14, could
challenge.The Respondent™s most comprehensive position as to whathappened at the August 3 meeting was set forth in its de-
tailed minutes of that session. These minutes reaffirmed the
parties™ respective positions as to the negotiability of the
metatarsal guard safety shoes issue.During the course of that meeting, as described above byMason, the Respondent furnished the Union with the lists,
prepared by its safety department, of foot injuries at both its
Coke plant and Ashland Works, and for Ashland alone, for
1992, 1993, and 1994. The Union was interested only in the
Ashland figures. The Respondent™s officials, in preparing this
report, had taken into account any injuries which, in their
view, could have been lessened or prevented by the use of
metatarsal guards. Mason expressed concern that, although
Rossi™s memorandum was dated July 7, the study on which
those reports were based had not been made until recently.
Williams explained that there had been ongoing discussions
before the report was compiled and that management had re-
ceived prior input from the safety and/or medical depart-
ments. The Respondent™s representatives at that meeting were
concerned that Rossi™s memo be implemented on a company-
wide basis.Reasons for the Union™s objections to the required univer-sal use of the metatarsal guard safety shoes were reflected
in the Respondent™s minutes. Hedrick pointed out that rail-
roaders and crane operators had been exempted from the use
of the metatarsal guards because such equipment had made
them trip and fall. In Hedrick™s view, there was no showing
that railroaders even needed the metatarsals. The crane oper-
ators felt particularly vulnerable on ladders and on the thick,
high weeds in the Respondent™s assertedly unkept yard. Shy
contended that he had sustained two injuries caused by wear-
ing metatarsal guards. The meeting ended without agreement.Augmenting the Union™s objections to the use of metatar-sal guard safety shoes, Mason testified that, when he had
worked at the Respondent™s River Terminal in the 1970s, he
had been required to climb over a railing and descend a lad-
der 40 feet into a barge. The metatarsal guards were attachedto the shoe by two or three rivets and at the shoe laces.Mason explained that, in his experience, the danger had been
that the metatarsal guards could get caught on a barge flange
or on one of the ladder rungs. The biggest obstacle was in
climbing up the ladder rungs since the guards fit over the
foot, but stuck out at points where they were not firmly
against the shoe leather. This created gaps which could catch
onto a ladder or piece of metal. Plastic pieces placed at the
sides to improve the appearance of the metatarsal guards also
could get caught as the wearer walked. Mason, however, did
concede during cross-examination that since the 1970s, meta-
tarsal safety shoes technology had changed, with the current
availability of internal as well as external guards.c. The August 23 meetingThe parties met again on the issue of metatarsal guardshoes on August 23, at 10 a.m. Gonce, Williams, Shields,
and Paul Dillow, the new head of the Respondent™s safety
department, appeared for the Respondent. Mason, Shy, and
Hedrick attended for the Union. Gonce and Mason served as
principal spokesmen for their respective sides.Combining the testimony of Mason and Shy, Masonopened the meeting by saying that he was there to negotiate
on the issue of whether metatarsal guards were optional.
Gonce answered that the matter was not negotiable; it was
company policy. The parties discussed the 1992, 1993, and
1994 accidents referenced in the materials the Company pre-
viously had given the Union. Although the union representa-
tives again put forward the Hodges™ memorandum, the Re-
spondent consistently maintained that regardless of what doc-
uments the Union had, the matter was not a subject for bar-
gaining and that, effective October 1, the Company was
going to implement its metatarsal safety shoes policy as an-
nounced in Rossi™s July 7 letter. The Union told the com-
pany representatives that they were as safety-minded as wasthe Company, maybe more so. The Union recognized that
there were certain jobs where metatarsal guards were needed
and jobs where they were not. If the Respondent would ne-
gotiate this issue the parties could reach closure.This suggestion was not accepted and the Respondent, onOctober 1, did implement its announced policy requiring the
wearing at work of metatarsal safety shoes. Mason had no
further discussion about metatarsal safety shoes after this Au-
gust 23, 1995 meeting. At both the August 3 and 23 ses-
sions, Williams and Gonce, respectively, had declared that
they would discuss the metatarsal issue and receive union
suggestions but that they were not there to negotiate about
it.The Respondent™s account of the August 23 meeting againis contained in its minutes of that session. There, Gonce reit-
erated the Company™s rejection of Mason™s demand to clas-
sify their gathering as a negotiating meeting on a negotiable
item stating, instead, a willingness to discuss the matter with
the Union. Mason reiterated the Union™s position that the
metatarsal guard safety shoes could cause accidents. The
Union was not opposed to their use for those whose jobs re-
quired them, but clerks and crane operators did not need
them. Metatarsal guard safety shoes had been taken off train
crews and the River Terminal long before because the Termi-
nal employees had had to climb into and out of barges.
Gonce replied that, at that time, the Respondent saw no ex-
ceptions, although the Company was prepared to evaluateVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00177Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Moore, successively employed since 1969 by Armco and theRespondent, was a safety and health representative in the Respond-
ent™s safety and health department. Since 1979, Moore has served on
the safety committee, checking daily safety and health activities.11Allen, then a Respondent™s supervisor, industrial relations, atAshland, and later a purchasing agent, had no involvement with the
work of the joint committee. His substantive role with respect to that
issue ended with the execution of the February 13 accord. The testi-
mony of Local Union President Michael Hewlett concerning the
February 13 accord generally conformed to that of Allen, except that
Hewlett further related that the Hodges™ document had resulted from
this accord.medical reasons should such information be submitted byemployees. The Respondent, contrary to the Union, had
found no place where they had caused accidents as opposed
to preventing.The parties continued to discuss the relative hazards as-sertedly caused by the metatarsal guard safety shoes, includ-
ing whether clerks, who principally left their offices to pro-ceed along safety walks to post notices, needed them; wheth-
er the Hodges™ 1989 document giving employees the per-
sonal option of wearing them made the issue negotiable; and
the relevance of accidents reported at Respondent™s facilities
other than Ashland. Gonce, answering an earlier union in-
quiry, reported that contractors™ personnel coming onto the
Respondent™s premises would be required to wear safety
shoes only, and not the metatarsal guards. Gonce reiterated
the Respondent™s position that metatarsal guard safety shoes
only, as opposed to hard-toed safety shoes, were the only
footwear approved for plant use and the only shoes subject
to the company shoe allowance.d. The Hodges™ documentHomer B. Moore Jr.10testified that the July 1989 Hodges™document, was prepared pursuant to negotiations between
himself, Hedrick, J.P. Collins, for the Union, and Company
Representatives James E. Hodges and Joe Salyers. The dis-
cussions covered the reasons for and against wearing meta-
tarsal guard safety shoesŠwhere they should and should not
be worn, the hazards they caused, and the hazards they pro-
tected against. The parties considered the entire plant in their
effort to decide where to eliminate the use of metatarsal
guard safety shoes and where they should be made manda-
tory. After almost 2 days, it was determined that the metatar-
sal safety shoes should be excluded from more places than
they should be used. Accordingly, the shoes were left as an
option and the Hodges™ document was prepared.As Moore related, in July 1989, general contract negotia-tions had been progressing in Pittsburgh, while local issues,
such as the use of metatarsal guard safety shoes, were being
discussed at a hotel in South Point, Ohio. W.D. Osborne,

who then headed the Respondent™s Pittsburgh negotiating
committee had directed Hodges, then-head of the local man-
agement team, to engage in those talks and to prepare the
document which later became associated with his name. The
language of that document actually had been prepared by the
Company™s safety and health department from a rough draft
hacked out at the South Point Hotel. It was prepared before
the collective-bargaining agreement was signed on August 1,
1989, and memorialized the joint committee™s agreement.As Respondent™s representative Allen recalled, the 1989meeting which led to the February 13 accord, described
above by Hewlett, and had been attended by Shields and
himself for the Respondent and by a union committee, con-
sisting of Hewlett as chairman, Jim Womack, Al Blanton,
Bob Reynolds, and Gerald Johnson. The parties had consid-
ered a union contract negotiating proposal to remove
metatarsals from all high work. The issue raised by this pro-
posal was resolved by the conferees™ agreement to refer it toa company-union committee for review and recommenda-tions. The recommendations were to be passed on to the
manager of human resources, Osborne, who then would re-
view them with the plant manager. The resolution to create
this joint committee was drafted by Allen and signed by the
two negotiating committees on February 13, 1990, effective
retroactively to August 1, 1989.11As Homer Moore, accord-ing to Allen, had not been a member of the Union™s negotiat-
ing committee, he did not sign this accord.Allen testified that, during the 1989 negotiations, the par-ties did not reach agreement that all employees represented
by Steelworkers Local 1865 had the personal option of de-
ciding whether to wear metatarsal guard safety shoes.Hodges, the purported author of the document in question,denied that he had been given authority by the Company,
then-Armco, to negotiate the issue of metatarsal guard safetyshoes in the joint meetings with the Union, explaining that
Osborne only had wanted a discussion of that matter. He also
denied having been a member of the Respondent™s negotiat-
ing committee, having served at the time simply as chairman,
on the Company™s side, of the general safety committee.Hodges related that, on July 12, 1989, he had met with theUnion to discuss metatarsal guard safety shoes. The minutes
of that meeting, which Hodges drafted and which the Re-
spondent put forward, showed that, on the above date, the
joint company/union safety and health committee of Armco
and members of Steelworkers Local 1865 had met ‚‚to re-
view and make recommendations regarding the wearing of
metatarsal guard shoes by employees of the Ashland Works
... conducted under Section 14 of existing Basic labor

Agreement.™™ Hodges testified that no committee member at
the July 12 meeting had voiced an opinion that they were
empowered to negotiate over the metatarsal guard safety
shoes issue.Nonetheless, the minutes of the July 12 meeting, pro-pounded by the Respondent, show that the members present,
Hodges and J.E. Salyers, for the Respondent, and Hedrick,

Moore, and J.P. Collins, for the Union, ‚‚reviewed all the

job positions at the Ashland Works (approximately 150) in
an effort to determine on which jobs they should be optional
to the employee.™™ By full consensus, the joint committee, in
nine listed work areas, recommended that metatarsal guard
safety shoes should be required for only about 14 job classi-
fications. All other jobs not there specified should leave
metatarsal guard safety shoes optional to the employee. How-
ever, steel-toed safety shoes were to remain a requirement on
all jobs within the plant proper.The minutes of the July 12 meeting ended with the follow-ing paragraph:Due to the small number of job positions in whichmetatarsal guard shoes are recommended as required as
compared to the much larger number of job positions
on which they are recommended as optional to the em-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00178Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 179AK STEEL CORP.12Clark, employed in the rigging separtment at the AshlandWorks since 1963, was chairman and sole member of the Union™s
contracting out committee.13As noted, Gardner™s regular position with the Respondent wassection manager, timely repair planning.ployee, taking into consideration the results of an Ash-land Safety Department study (1987) which strongly in-
dicated that the use of metatarsal guard shoes had little
value in minimizing foot and toe injuries, the joint
committee makes the general recommendation that
metatarsal shoes not be required by any employee at the
Ashland Works on a trial basis.Hodges testified that years later, on June 6, 1996, whileat the Respondent™s premises on business, he encountered
Union Safety Committee Chairman Hedrick who asked if
Hodges had been told to appear at the hearing in these pro-
ceedings. Hodges told him yes. After some additional discus-
sion, Hedrick expressed his belief that they earlier had nego-
tiated something (on metatarsal guard safety shoes). Hodges
replied, ‚‚Harry, you know and I know that none of us were
empowered to negotiate anything. We™re simply over there to
discuss and make recommendations.™™ Hedrick told him,
‚‚We went over there to negotiate.™™Hedrick, in turn, described that 1996 conversation withHodges as having occurred in the union safety representa-
tive™s office in the Respondent™s safety department. Hedrick
had not seen Hodges for about 1-1/2 years. After some
amenities, Hodges asked if Hedrick had a copy of the letter
he had put together on the metatarsals. When Hedrick said
that he did not, Hodges continued that he would like to read
it, telling Hedrick that ‚‚by now you know we wasn™t at ne-
gotiating.™™ Hedrick replied that that might be Hodges™ posi-
tion, but it was not his. While these two accounts of their
1996 reminiscence of what had been said during their 1989
discussion of metatarsal guard safety shoes, which led to the
Hodges™ document, might differ in details, there was no con-
flict in the most important respect, the statements by Allen
and Hedrick describing their respective positions and that
taken by the other during that conversation about what had
transpired 6 years before. Nonetheless, I credit Hedrick™s ac-
count of what was said on that occasion because, being the
more comprehensive and detailed, it was more convincing.2. Maintenance agreements and blanket ordersŠthealleged refusal to furnish informationOn August 9, 1995, William E. Clark,12sent a letter toJim Gardner, chairman of the Respondent™s contracting out
committee,13requesting on behalf of Local Union 1865, cop-ies of any and all maintenance agreements and blanket orders
for outside vendors and contractors. The letter also requested
that the Respondent cease and desist from issuing blanket or-
ders and making maintenance agreements with outside con-
tractors and vendors until the Union™s contracting out com-
mittee had been properly notified. Clark presented this letter
to Gardner on August 10.Clark explained that the Union™s contracting out commit-tee usually met weekly with its management counterparts to
discuss issues relating to the contracting out of unit work, a
practice permitted under the collective-bargaining agreement
in certain circumstances and conditions. The two committeescould meet more frequently, if requested. At these meetings,the Company provided the Union with notification of work
it intended to contract for performance both outside the Re-
spondent™s premises and inside, where employees of other
employers were to be brought into the Respondent™s plant to
do the work. The Respondent also gave the Union™s contract-
ing out committee the anticipated involved job descriptions,
man hours, locations and crafts. This would be followed by
the parties™ discussion of whether the subject work was to be
done by unit employees under the collective-bargaining
agreement, or whether the union committee could agree that,
under the labor agreement, it could be contracted out. Clark
could ask questions at these meetings and the Respondent™s
representatives often would get back to him with additional
information.Clark testified that he had requested the maintenanceagreements and blanket orders in order to obtain documenta-
tion which might enable him, as committee chairman, to de-
termine whether bargaining unit work was being lost unduly
to outside vendors or contractors, so that he could grieve or
approve the performance of such jobs. Unit maintenance jobs
could be lost as a result of maintenance agreements where
the Respondent leased equipment and contracted that the les-
sor perform the relevant maintenance work. Clark conceded
that, in his testimony, he had used his own definition of a
maintenance contract.Blanket orders were computerized order formats used forfrequently purchased items bought from regular suppliers.
These contained certain preentered data, such as merchandise
specifications and prices therefor which, when augmented
with data necessary to complete an immediate transaction,
enabled company representatives to electronically place or-
ders with outside vendors for items which the Respondent™s
employees otherwise might have fabricated inside the plant.
The result again might could be that the work required to
produce such items would be done by employees of outside
vendors instead of by unit employees. This could adversely
affect job opportunities inside the unit.In his August 9 letter, Clark had asked the Respondent tostop entering into maintenance contracts with outside con-
tractors and vendors before the Union™s contracting out com-
mittee was notified because the basic steel collective-bargain-
ing agreement had given the Union the right to be notified
in advance. Clark had sought to be notified in advance in
order to be able to decide which subcontracted work to
grieve. He also had wanted the information requested in his
letter to possibly recapture any maintenance work which may
improperly have gotten away from the bargaining unit by use
of maintenance contracts and blanket orders.Clark never received a written answer to his August 9 let-ter or any of the requested information. One to two weeks
after Clark™s request, Gardner did orally inform him that he
did not believe that the information sought was available.
The data was somewhere, but Gardner did not know if it
could be made available to the Union or to Gardner, himself.
Gardner explained to Clark that he obtained his information
from the other departments. If those departments did not tell
Gardner what they were doing, he would not know, either.
The Respondent did not ask the Union to clarify its position.Clark testified that he first had learned about blanket or-ders from a computer readout showing that a job which had
been performed in the rigger shop no longer was being doneVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00179Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Allen testified that, because since 1994 no one at Ashland hadhad responsibility for purchasing, that function was handled from
Middletown. Allen, responsible at both Ashland and Middletown for
major purchasing for products, labor and services, reported to the
purchasing manager, MRO (materials, repairs, operating), who
bought materials and repair items.15To facilitate its provision of information to the Union, the Re-spondent had promulgated separate contracting out notice forms
whereon it, respectively, could furnish data concerning work to be
performed outside the plant and work to be done inside the plant by
employees of other employers.there. When Clark checked this out, he obtained anothercomputer readout indicating that the work, in effect, had
been contracted out by use of a blanket order. This indicated
to Clark that the Respondent could use blanket orders to
order particular items by computer at will and, accordingly,
that items which might have been produced in the Respond-
ent™s shop possibly were being made elsewhere.Richard S. Allen, identified above as a former labor rela-tions supervisor for the Employer and, for 3 years prior to
the hearing in this matter, a purchasing agent at the Respond-
ent™s Middletown Works, testified without effective con-
tradiction that the Respondent did not have maintenance
agreement documents, as such, although that term might ap-
pear in the Company™s purchase orders.Allen testified that the Respondent did have computerizedblanket ordersŠstandardized purchase contractsŠset up with
vendors with whom the Respondent did recurring business,
which generally contained previously-agreed terms and con-
ditions. Such entries typically included the pricing of items
to be purchased, insurance identification information for
work to be done inside the plant, and the hourly rates for in-
volved craft employees. For example, many blanket orders
contained established rates for welders, engineers, or elec-
tronic servicemen, prices for pencils or hammersŠitemized
rate schedules for pieces and/or services. Some blanket or-
ders provided for specific activities, detailing the work to be
done, but most just set forth rate structures for classifications
of skills or items to be used for repeat orders. When acti-
vated, the blanket orders electronically issued purchase re-
leases via its auto-fax capability, transmitting a faxed docu-
ment not printed on paper.The computerized purchasing data was kept at the Re-spondent™s Middletown Works, about 150 miles from Ash-
land, and was accessible on the networked system at either
location.14About 80 percent of the blanket orders were con-sidered to be active; 25 percent were for the purchase of
services and 75 percent for items. Of the blanket orders for
services, 50 percent, or less, contained detailed descriptions
of the services to be rendered. For the remaining half, exam-
ination of the individual releases would be necessary to de-
termine the activities performed by the specified craftsman.
Those departments that had requested specified work had ac-
cess to those blanket orders, but others might have had such
access, as well.While the great majority of the Respondent™s purchasingwas done through the computer system, all computerized or-
ders were not blanket orders. In addition to the blanket order
releases containing for repeated use the terms and conditions
of preset agreements, some computerized orders were single
transactions with no underlying blanket order agreements.
Also, the Respondent had not yet placed its raw materials
purchases on its computer system.Since the Union™s information request did not limit the ret-roactive period for which the requested information was
being sought, Allen pointed out that, before 1992, purchase
order data existed only in this form of paper documents. Toretrieve pre-1992 data, members of the Respondent™s pur-chasing department would have to go to the archives base-
ment and manually open and search boxes to see what might
be found. While such a search could reach a point where the
purchasing department would know it had found everything
in archives, the Company would not know if everything had
made it to there. There was no good cross-indexing system.
The Respondent also was concerned that the information re-
quest was not restricted to blanket orders for the Ashland
Works, but, on its face, apparently applied to all such orders
for the entire company.Allen further described the Respondent™s difficulties in ob-taining and providing the requested computerized blanket or-
ders. He explained that the approximately 1000 Respondent™s
blanket orders, companywide, contained some 50Œ100,000
purchase order releases. The more than 400 blanket orders
specific to the Ashland Works, following the same ratio,
were used to produce 20Œ40,000 purchase releases a year. In
order to obtain the blanket orders requested by the Union,
Allen related that it procedurally would be necessary to
learn, from the orders themselves, the purchase order num-
bers that had been released on each blanket order; to insert
the purchase order numbers; to change a little flag to ensure
that a release would not be faxed to an outside vendor; and
to print the purchase orders. Each such order, depending on
its size, typically could be one to five pages in length. After
a list of purchase orders was compiled, it could take 10Œ15
seconds to reproduce each one. However, as noted, Ashland
alone generated 20Œ40,000 purchase orders/year.Gonce, manager of industrial relations at Ashland, testi-fied, in effect, that the parties™ collective-bargaining agree-
ment contained the language and procedures necessary to
deal with this situation. The contract provided a process
whereunder the Respondent gave the Union advance notice
of all contracting out events to occur outside of, or on, com-
pany property. At the weekly contracting out committee
meetings, which Clark attended for the Union, Gardner and
Shields, Clark™s company counterparts, presented the con-
tracting out notices15and the Respondent™s position. Often,this was followed by detailed discussions and there were oc-
casions when Gardner and Shields, Clark™s company counter-
parts on the contracting out committee, would go back to the
Company to obtain and provide the Union with additional in-
formation. Occasionally, certain such topics were considered
during more than one meeting. Should the Company, after
such discussions still decide to contract work out, the Union
either could appeal through the expedited arbitration process
or file a grievance. The Union has exercised both options in
the past.Gonce pointed out that the Respondent™s policy was tofurnish the Union with requested information when such data
was relevant to the bargaining process and could reasonably
be provided. Accordingly, the Company has supplied the
Union with information as to where contracted out work was
to go, the anticipated involved man hours broken down by
craft, the jobs to be performed and the time lines for per-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00180Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 181AK STEEL CORP.16Gonce, in effect, conceded that the Union™s ability to obtain acontractual remedy in contracting out cases was dependent upon the
Respondent™s compliance with the notification procedures contained
in the collective-bargaining agreement. The Union would have no
such remedy were that notification procedure to be bypassed since
the Union, in that event, could not learn of any intended relocation
of what otherwise might be bargaining unit work.17Cypress Lawn Cemetary, 300 NLRB 609, 613 (1990).18Hi-Tech Corp., 309 NLRB 3, 4 (1992).19Id.20Northside Center for Child Development, 310 NLRB 105 and atfn. 2 (1993), citing Johnson-Bateman Co., 295 NLRB 180, 182(1989), and Ford Motor Co. v. NLRB, 441 U.S. 488 at 489 (1979).21Northside Center for Child Development, supra.22R. Br. at 21.formance. On capital projects, the Union has received timelines, identification of the crafts to be performing the work
and of any peripheral work to be performed by plant employ-
ees, if available. The Company also has given the Union
copies of contracts dealing variously with different types of
construction jobs and with the vendors whose employees
might perform bargaining unit work. Since 1986, when the
present relevant contract language was incorporated, the col-
lective-bargaining agreement specifically had given an um-
pire authority to penalize the Respondent for not furnishing
the Union with information pertinent to particular contracting
out events.16Although the contract also provided for annual review bythe Union, at its request, of all contracting out events fol-
lowed by discussion of same, except in 1994 when Gonce
first arrived, the Union had not asked for this.The minutes of the contracting out committee™s weeklymeetings between November 9, 1995, and April 12, 1996,
most of which were received in evidence, confirmed Gonce™s
testimony that the Union had not requested blanket orders
during the weekly meetings there-represented, when informa-
tion regarding the letting out of unit work was supposed to
be exchanged. Also, the minutes confirmed that, during those
meetings, there, in fact, had been exchanges of information.C. Discussion and Conclusions1. Metatarsal guard safety shoesŠthe allegedunilateralchange
In the absence of waiver by a union of its bargaining enti-tlement, ‚‚an employer violates Section 8(a)(5) and deriva-tively (1) of the Act by unilaterally changing the terms and
conditions of employment of its employees without first pro-
viding their collective-bargaining representative a meaningful
opportunity to bargain about those changes. NLRB v. Katz,369 U.S. 342 (1962); NLRB v. Borg-Warner Corp., 356 U.S.342 (1958).™™17‚‚In order to establish the waiver of a statu-tory negotiating right as to a specific mandatory bargaining
subject, there must be clear and unequivocal contractual lan-
guage or comparable bargaining history evidence indicating
that the particular matter at issue was fully discussed and
consciously explored during negotiations, and that the Union
consciously yielded or clearly and unmistakably waived its
interest in the matter.™™18Generally worded contract lan-guage, whether in a management rights clause or elsewhere
in the labor agreement, does not constitute a waiver of the
union™s statutory right to bargain about specific mandatory
bargaining subjects.19Equipment and work rules related to job safety are ‚‚ger-mane to the working environment,™™ are not ‚‚among those
managerial decisions which lie at the core of entrepreneurial
control,™™ and, therefore, are mandatory subjects of bargain-ing.20In bargaining cases, ‚‚the Board does not seek to makean assessment as to whether a given change would make the
workplace ‚safer™ or otherwise ‚better.™ The issue in such
cases is whether the change is of legitimate concern to the
union as the representative of employees, such that the union
would be entitled to bargain about the matter on behalf of
the employees.™™21The Respondent, relying on section 14.2 of the collective-bargaining agreement that ‚‚[p]rotective devices, wearing ap-
parel and other equipment necessary properly to protect em-
ployees from injury shall be provided by the Company in ac-
cordance with practices now prevailing or as such practices
may be improved from time to time,™™ principally argues that
the Union had waived its right to negotiate over company
improvement of protective devices and wearing apparel. The
Respondent asserts that such waiver extended both to the Re-
spondent™s rights and duties with respect to safety issues and
to the Union™s ‚‚agreed upon advisory role ... regarding

Company decisions about safety improvements.™™22The Re-spondent further contends that this waiver was not modified
by the Hodges™ document, which provided for union partici-
pation in determining the use of metatarsal guard safety
shoes, because Hodges had not been a member of the Re-
spondent™s bargaining committee, had not been authorized by
the Company to negotiate concerning that matter during the
1989 contract negotiations and because that document was
neither signed nor incorporated into the subsequently exe-
cuted collective-bargaining agreement.The relevant language from the parties™ most recent collec-tive-bargaining agreement is not sufficiently clear and un-
equivocal to support the Respondent™s argument of waiver.
As to prevailing practices referenced in section 14.2, since
the wearing of metatarsal guard safety shoes in the plant had
been mostly, if not completely, optional for the 6 years pre-
ceding Rossi™s memorandum, the only relevant prevailing
practice which validly could have been in effect during that
period would have been the Respondent™s furnishing of such
equipment to employees who had requested same. As to the
remaining part of that section, whether a mandated use of
metatarsal guard shoes by all unit employees regardless of
the work that they did actually would constitute a safety im-
provement under section 14.2 was the very issue over which
the Union has sought to bargain. To conclude, as the Re-
spondent urges, that it has the right to unilaterally determine
what constitutes improvements with respect to a statutory
mandatory bargaining subject, the work use of safety equip-
ment, would be to assume that issue even in the absence of
clear contract language unequivocally giving the Respondent
the right to so make such decisions.Rather, it would appear that section 14.2 of the collective-bargaining agreement should be read in conjunction with
contract section 14.42, which provided that ‚‚[w]hen the
Company introduces new personal protective apparel or ex-
tends the use of protective apparel to new areas or issues
new rules relating to the use of protective apparel, the matter
will be discussed with members of the Joint Safety and
Health Committee in advance with the objective of increas-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00181Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23309 NLRB at 3Œ4.24The Hodges™ document is not among the various letters andother miscellaneous papers appended to, and made part of, the labor
contract.25This matter is distinguishable from Allied Signal, Inc., 307NLRB 752, 753 (1992), where, the Respondent argues, waiver had
been found on contract language less specific than here. In AlliedSignal, the Board ruled that the employer had been entitled to unilat-erally implement a smoking ban, the union having waived its right
to bargain concerning that issue. It was noted that, over a 19-year
period, the Union never had filed a grievance contesting that Em-
ployer™s asserted contractual right to unilaterally implement various
smoking restrictions. While the collective-bargaining agreement in
Allied Signal, in relevant part, provided that ‚‚[t]he Company shallcontinue to make reasonable provisions for the safety and health of
its employees during the hours of their employment,™™ the Board did
not solely rely on that contract language but held, in finding waiver,
that there was no need to decide whether the relevant contract lan-
guage, by itself, constituted waiver because waiver could be con-
strued from that language together with the parties™ historical prac-
tice of permitting the Respondent to make unilateral changes in its
smoking policy. Here, it has been found that there was no com-
parable history of employer unilateral conduct and that the indicated
language of the labor contract, by itself, does not support the Re-
spondent™s argument of waiver.ing cooperation [emphasis added].™™ Differences arising fromsuch discussions were to be subject to the
grievance/arbitration procedure. From this language, it is evi-
dent that the parties to the labor agreement had not agreed
that the Respondent would have discretion to unilaterally
promulgate new rules affecting the use of safety apparel
without prior discussion with the Union. Moreover, since
there was no contract language limiting the scope of such re-
sort to the grievance/arbitration procedure in such cases, sec-
tion 14.42 of the contract does not prevent the Union from
grieving and proceeding to arbitration on any aspect of its
disagreement with the Company concerning that Employer™s
proposed changes in protective apparel, including whether
new rules concerning usage should be implemented.However, in the present matter, the July 7 Rossi memoran-dum changing the use status of metatarsal guard safety shoes
from optional to mandatory for all unit employees was issued
without advance discussion with members of the joint safety
and health committee, as required under section 14.42, or
with any other group where the Union was represented. Such
discussions as did take place on August 3 and 23 concerning
the subject matter of this memorandum occurred at the
Union™s after-the-deed July 25 request. At those sessions, in-
cluding on July 25 when the Union first had asked to nego-
tiate the matter, the Respondent™s representatives treated
these meetings merely as implementation sessions and the
mandated change as a nonnegotiable accomplished fact.
While the Respondent™s representatives at these meetings ex-
pressed a willingness to listen to union suggestions about the
use of the metatarsal guard safety shoes and, perhaps, to
adopt such changes as, in the Company™s judgment, seemed
worthwhile, the policy change announced in the Rossi
memorandum, as noted, was not open to negotiation. In the
Respondent™s view, the Union™s rights in this area under the
grievance/arbitration procedure, if any, were limited to con-
testing details relating to implementation of the new manda-
tory rule, but not whether the policy change, itself, could or
should be put into effect. As held in High-Tech Corp.,23toallow the union recourse to the grievance procedure concern-
ing only the reasonableness of the Employer™s announced
unilaterally changed work rule does not afford the full bar-
gaining rights assured by Section 8(a)(5) of the Act. Where
the grievance procedure is used after the Employer has de-
cided to implement the changed rule and the procedure is
confined to reasonableness, or is similarly limited in scope,
it is not a ‚‚substitute for full bargaining prior to implementa-
tion of the rule.™™Although the formal relationship of the July 1989 Hodges™document to the August 1, 1989 collective-bargaining agree-
ment is not established,24that paper is significant in three re-spects. First, it established the principle of joint company and
union action. Taking its inception from the July 12, 1989
meeting between representatives of Respondent and the
Union, at which all jobs at the Ashland Works were jointly
reviewed in an effort to determine on which positions meta-
tarsal guard safety shoes should be optional to the employ-
ees, it was concluded that the metatarsal guards should bemade mandatory for only a distinct minority of positions andbe made optional for a much larger number. In setting forth
this conclusion, the Hodges™ document, in noting the contin-
gency of this option upon there being no increased rate of
foot and toe injuries, provided that, if such injuries should
increase, further action would be subject to a joint review by
the Employer and the Union. Accordingly, in the period im-
mediately before the execution of the still-effective 1989 col-
lective-bargaining agreement, both at the July 12 meeting
and in the Hodges™ document which resulted therefrom, the
parties had followed a practice of joint review in seeking to
determine whether metatarsal guard safety shoes should bemade optional. Having jointly decided that the use of such
equipment principally should be left to the employees™ dis-
cretion, the parties further had agreed that, should increased
employee injuries warrant reviewing whether that option
should be continued, such review, again, should be jointly
conducted by representatives of the Employer and the Union.Second, the Hodges™ memorandum and the deliberationsthat preceded it, contrary to the Respondent, illustrated that
the parties had recognized that material questions existed
concerning whether the mandatory use of metatarsal guard
safety shoes by all unit employees, regardless of duties per-
formed, necessarily would be a safety improvement and fur-
ther demonstrated that such questions historically had been
jointly addressed.25Third, although, as noted, the Hodges™ memorandum neverwas signed or formally incorporated in the collective-bar-
gaining agreement, its substance and conclusions, however
de facto, were carried forward into the contract term in two
ways. During the 6 years between the execution of the labor
agreement on August 1, 1989, until the July 7, 1995 Rossi
memorandum, employees at the Ashland Works, in fact,
were free to use metatarsal safety shoes at their option. Next,
its principle of joint employer/union review of changes in
safety equipment generally was embodied in section 14.42 of
the contract where, as noted, it was provided that any em-
ployer actions to be taken with respect to protective apparel
be discussed in advance with members of the joint safety
committee and that the Union have the right to grieve and
arbitrate any disagreements without specified limitation as to
the scope of such proceedings. Ironically, although the Re-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00182Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 183AK STEEL CORP.26295 NLRB 967, 970 (1989).27298 NLRB 702 (1990).spondent, where it felt its purposes served, relied on contractlanguage to support its argument that the Union had waived
bargaining rights, in its conduct, the Respondent did not fol-
low the express contractual requirement of section 14.42 that
it discuss in advance proposed changes in the use of metatar-
sal guard safety shoes before announcing its decision to
make such changes.The Memorandum of Understanding, signed February 13,1990, and propounded by the Respondent, does not buttress
the Respondent™s position. That memorandum stemmed from
a February 1990 company/union meeting to consider a union
contract proposal to remove metatarsals from all high work.
This issue, which was narrower than the general use of meta-
tarsal guard shoes by all unit employees, addressed in the
Hodges™ document, apparently was resolved by the con-
ferees™ signed agreement, embodied in that February 13
Memorandum, to refer it for review and recommendations by
a company-union committee. This committee™s recommenda-
tions were to be passed on to the Respondent™s manager of
human resources, Osborne who, in turn, was to review them
with the plant manager. The memorandum was made effec-
tive retroactively to August 1, 1989, the date the labor agree-
ment was signed, evidently to relate this method for resolv-
ing this union contract proposal to the effective date of the
collective-bargaining agreement. Since, as found above, the
memorandum postdated the preparation of the Hodges™ docu-
ment, there is no established relationship between the two in-
struments. In any event, the scope of the February 1990
Memorandum of Understanding was too narrow to warrant a
finding that the Union had therein waived its right to bargain
about the general use of metatarsal guard shoes.In the present matter, having undertaken to act unilaterallyin this area with the issuance of the Rossi memorandum, the
Respondent sought to justify its actions by further unilateral
conduct after the fact. Accordingly, having previously an-
nounced the October 1 change making metatarsal guards
mandatory in the July 7 Rossi memorandum, the Respondent,through Gonce, later ordered and received the July 18 Kellar
report which assertedly listed the numbers of foot injuries oc-
curring at Ashland and Middletown in 1992, 1993, and 1994
which, she concluded, could have been prevented or reduced
in severity by the use of metatarsal guards. The bare num-
bers which comprised this report, unsupported by details of
any sort, were prepared without the Union™s participation or
review. Whatever its validity, the Kellar report had not been
prepared and, therefore, was not available to the Respondent
when Rossi™s memorandum was issued. Gonce™s testimony
that management informally had received unspecified data
concerning such injuries before the Rossi memorandum came
out was not tantamount to a report based on a systemized
study, as Gonce recognized when he later asked Kellar to
prepare one.Having found that the Union has not expressly, clearly,unequivocally and unmistakably waived its statutory right to
bargain about the Respondent™s implemented work rule
changing the use of metatarsal guard safety shoes from em-
ployeeŠoptional to mandatory, I conclude that the Respond-
ent has violated Section 8(a)(5) and (1) of the Act by unilat-
erally effectuating that changed rule without notice to or bar-
gaining with the Union.2. The Respondent™s refusal to providerequestedinformation
In A-Plus Roofing, Inc.,26cited by the General Counsel,the applicable principles were restated as follows:An employer, pursuant to Section 8(a)(5) of the Act,has an obligation to provide requested information
needed by the bargaining representative of its employ-
ees for the effective performance of the Respondent™s
duties and responsibilities. NLRB v. Acme IndustrialCo., 385 U.S. 432, 435Œ436 (1967). The employer™sobligation includes the duty to supply information nec-
essary to administer and police an existing collective-
bargaining agreement (Id. at 435Œ438), and, if the re-
quested information relates to an existing contract pro-
vision it thus is ‚‚information that is demonstrably nec-
essary to the union if it is to perform its duty to enforce
the agreement ....™™ 
A.S. Abell Co
., 230 NLRB1112, 1113 (1977). Where the requested information
concerns employees ... within the bargaining unit

covered by the agreement, this information is presump-
tively relevant and the employer has the burden of
proving lack of relevance. With respect to such infor-
mation, ‚‚the union is not required to show the precise
relevance of the requested information to particular bar-
gaining unit issues.™™ Proctor & Gamble Mfg. Co. [v.NLRB, 603 F.2d 1310 (8th Cir. 1979)] at 1315. Wherethe request is for information concerning employees
outside the bargaining unit, the Union must show that
the information is relevant. Brooklyn Union Gas Co.,220 NLRB 189 (1975); Curtiss-Wright Corp., 145NLRB 152 (1963), enfd. 347 F.2d 61, 69 (3d Cir.
1965). In either situation, however, the standard for dis-
covery is the same: ‚‚a liberal discovery-type stand-
ard.™™ Loral Electronic Systems, 253 NLRB 851, 853(1980); Acme Industrial, supra at 432, 437. Th(i)s infor-mation need not necessarily be dispositive of the issue
between the parties, it need only have some bearing on
it.... 
[footnote omitted.]....Once the initial showing of relevance has been made,‚‚the employer has the burden to prove a lack of rel-
evance ... or to provide adequate reasons as to why

he cannot, in good faith, supply such information.™™ SanDiego Newspaper Guild [Local 95 v. NLRB, 548 F.2d863 (9th Cir. 1977)] at 863, 867.In Keauhou Beach Hotel,27the Board held that:even if the Union™s request was ambiguous and/or in-tended to include information regarding nonunit em-
ployees when made, this would not excuse the Re-
spondent™s blanket refusal to comply. It is well estab-
lished that an employer may not simply refuse to com-
ply with an ambiguous and/or overbroad request, but
must request clarification and/or comply with the re-
quest to the extent it encompasses necessary and rel-
evant information. [Footnote omitted.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00183Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
28Island Creek Coal Co., 292 NLRB 480, 491 (1989), enfd. 899F.2d 1222 (6th Cir. 1990).29A-Plus Roofing, supra at 972, quoting J.I. Case Co. v. NLRB
,253 F.2d 149, 154 (7th Cir. 1958). In J.I. Case
, supra, the courtof appeals noted that, if the Respondent in that matter had acted be-fore the hearing to base its refusal to furnish the requested relevant
information because unduly burdensome, ‚‚some arrangement could
have possibly been made to lessen such burden.™™30Id.31322 NLRB 616, 629 (1996).32Ibid.33Keauhou Beach Hotel, supra.34Island Creek Coal Co., supra, 292 NLRB at 489. As also wasnoted in Island Creek Coal Co., supra at 489 fn. 14, bad faith isan affirmative defense which must be pleaded and proved by the Re-
spondent. Here, the Respondent did not raise the issue of bad faith
in its answer. As in Island Creek, the question of whether the Re-spondent™s failure to plead this defense would preclude a finding of
bad faith is an issue that need not be decided because the record
does not support that finding.Documentary information requested to enable the Union toassess whether the Respondent has violated the collective-
bargaining agreement by its method of contracting out bar-
gaining unit work and, accordingly, to assist the Union in de-
ciding whether to resort to the contractual grievance proce-
dure, is relevant to the Union™s representative status and re-
sponsibilities.28In the present matter, for purposes described, the Union re-quested two types of dataŠmaintenance agreements and
blanket orders. From Allen™s unrefuted testimony that, while
the Respondent did use computerized blanket orders in which
the term ‚‚maintenance agreement™™ occasionally appeared, it
did not have separate maintenance agreements, I find that the
Respondent™s obligation to furnish information in response to
the Union™s August 9 request centers solely upon whether it
should be required to provide data associated with its blanket
orders, including purchase releases dispatched therefrom.From the above authority, I conclude that, subject to modi-fications set forth below, the Union generally has stated a
reasonable basis for seeking the blanket order information.
While the blanket order data requested in order to enable the
Union to determine whether employment opportunities were
being lost to its bargaining unit at the Respondent™s Ashland
Works was presumptively relevant, the General Counsel and
Union have made no showing as to why it would be appro-
priate to furnish corresponding data concerning the Respond-
ent™s blanket orders utilized solely in connection with facili-
ties removed from the Union™s Ashland bargaining unit. Ac-
cordingly, in partial agreement with the Respondent, it, at
most, would be relevant and appropriate to supply only with
blanket order/purchase release information which, in whole
or in part, could affect the Ashland Works unit.The Respondent contends that it should not be required toprovide the requested information even for the Ashland unit
alone because this would pose an unreasonable hardship in
view of the volume of materials and the quantity of work en-
tailed in retrieving same. At Ashland alone 400 blanket or-
ders were used to produce 20Œ40,000 purchase releases a
year. However, this argument concerning arduousness was
not made until the hearing. Clark testified without contradic-
tion that he never had received a written response to his Au-
gust 9 information request and that the Company™s only
reply had come 1 to 2 weeks later when Gardner, one of his
company counterparts on the contracting out committee, had
orally informed him that he did not believe that this informa-
tion could be available to the Union or to Gardner, himself.
Gardner then had explained that his information was ob-
tained from other departments. If those departments did not
tell Gardner what they were doing, he would not know and
could not advise the Union. At no time was Clark asked to
clarify his information request or to make it more limited or
specific. ‚‚The fact that a union may ask an employer for a
large volume of information does not, by itself, render that
request ‚overbroad™ so as to relieve the employer from the
duty to provide that information where, as here, the informa-
tion is necessary and relevant to the Union™s performance of
its bargaining duties.29Also, if an employer declines to sup-ply relevant information on the grounds that doing so wouldbe unduly burdensome, the employer must not only season-
ably raise this objection with the union but must substantiate
its defense.™™30As set forth in Wells Fargo Armored ServicesCorp.,31‚‚The cost and burden of compliance will not justifyan initial refusal to supply relevant data.™™ The Respondent
has the task of establishing that the production of the re-
quested information would be unduly burdensome and, if it
satisfies this burden, it must offer to bargain about sharing
these costs.32Here, although the Respondent did describedifficulties in providing the requested materials, it did not
meet its obligation to seasonally protest the onerousness of
complying since it never had complained about the burdens
involved before the start of the hearing. The Respondent also
never offered to share with the Union the costs of producing
this data. While, as the Respondent argues, the Union™s in-
formation request may have been ambiguous as to time pe-
riod(s) for which the data was sought and as to whether the
information also was being requested with respect to nonunit
employees at other Respondent™s facilities, this did not jus-
tify the Respondent™s simple refusal to comply. The Re-
spondent had a duty to request clarification and/or comply
with the request to the extent that it encompassed necessary
and relevant information.33The Respondent™s argument that the Union™s informationrequest should be disregarded because made in bad faith is
not persuasive. If the Union™s only reason for making the re-quest had been to harass the Respondent, the Employer
would not have been obligated to comply. While the request
must be made in good faith, that good-faith requirement is
met if at least one reason for the demand can be justified.34Here, it has been found that the Union, in policing its con-
tract with the Respondent, had asked for the data for the rel-
evant and reasonable purpose of helping it to decide whether
the Respondent has been using the blanket orders with an ef-
fect of reducing the amount of work available to unit em-
ployees in ways not contemplated by the parties™ collective-
bargaining agreement. Since such information would help the
Union determine whether to file grievances protesting such
activities, I find that the Union™s request had not been made
to harass the Respondent but was made in good faith.This conclusion is not affected by the Respondent™s argu-ment, confirmed by the minutes of the contracting out com-
mittee, that the Union had not asked for the information at
issue during any of the joint meetings of that committee,
when notice of planned contracting out events and related in-
formation customarily was given to the Union. From the Re-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00184Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 185AK STEEL CORP.35300 NLRB 633, 636 (1990).36296 NLRB 927 (1989).37Keauhou Beach Hotel, supra at 702 fn. 4.38This request will be further modified below in the remedy sec-tion of this decision.spondent™s undisputed response to the information requestand its consistent position thereafter, it is clear that such a
request, even if made at a committee meeting, would have
been futile. Since it is the Respondent™s current practice to
electronically arrange for the purchasing, leasing, and servic-
ing of goods and equipment which might otherwise have
been made and serviced in the Respondent™s shop by its own
employees, the Union no longer can meaningfully examine
company documents and records in the traditional paper for-
mats as primary information sources for the Respondent™s
conduct in these areas. For the Union to be informationally
limited to such data as might voluntarily be furnished by the
Respondent™s contracting out committee representatives at
their regular meetings with Clark would reduce the Union to
dependency upon secondary information and the Respond-
ent™s good will. The Respondent™s position, if sustained,
would cause the Union to become deprived of all access to
the primary data sources, the blanket orders/purchase re-
leases, when seeking to perform the traditional function of
protecting jobs and work within the bargaining unit. To re-
duce the Union to such dependency would be a risky propo-
sition in view of the findings in this decision concerning the
Respondent™s readiness to variously bargain in good faith.Contrary to the Respondent, the Union™s request for infor-mation is not appropriately deferrable to arbitration. As stat-
ed in WXRK,35‚‚... matters arising from an employer™s re-
fusal to furnish information necessary for a union to verify
compliance with a collective-bargaining agreement are not
properly deferrable to arbitration [citations omitted].™™Finally, the Respondent™s argument under Nickles Bakeryof Indiana,36that the Board lacks jurisdiction of this issuebecause the underlying unfair labor practice charge filed in
Case 9ŒCAŒ33261, consolidated herein, does not correspond
to and support the allegations of the complaint relating to the
failure to furnish the requested information, is without merit.
The assertions in that charge literally paraphrased the
Union™s August 9, 1995 information request. Accordingly,
the type of bargaining violation alleged in the charge and in
the complaint in this areaŠthe Employer™s failure/refusal to
furnish this necessary informationŠare the same in the
charge and complaint. Such conformity is not overcome by
the Respondent™s argument that the General Counsel™s theory
of the case recasted the Union™s purpose, specified in the
charge, for seeking this data. The underlying charge alleged
that the data was sought to enable the Union to process
grievances while the General Counsel, according to the Re-
spondent, ‚‚posited™™ that the information was requested to
enable the Union to ‚‚police™™ the contract. ‚‚Policing the
contract™™ is another term for enabling a party to a collective-
bargaining agreement to determine whether the contract has
been violated and, so, to decide whether to resort to the
grievance/arbitration process. While the charge in this matter
may have stated the purpose for the data request in more
succinct form, the reasons stated by the Union in its charge,
and by General Counsel thereafter, for seeking the relevant
details essentially were the same. In any event, the several
factors identified by the Board in Nickles Bakery, supra, indetermining whether charge and complaint allegations are
closely related: (1) whether the allegations involve the samelegal theory; (2) whether the allegations arise from the samefactual circumstances or sequence of events; and (3) whether
the Respondent would raise similar defenses to both allega-
tions, all are satisfied here. The allegations involve the same
section of the ActŠSection 8(a)(5); arise from the same fac-
tual circumstancesŠthe Respondent™s failure/refusal to fur-
nish the Union with certain requested information necessary
to the Union™s performance as bargaining representative; and
share a common principal defenseŠthe burdensomeness of
complying with the information request.37Accordingly, I find that the Respondent violated Section8(a)(5) and (1) of the Act by failing to furnish the Union
with the blanket orders and related purchase releases which,
in whole or in part, were utilized in connection with its Ash-
land Works. Because the Union has not shown why it should
be entitled to obtain such data with respect to other Respond-
ent™s employees employed outside of the bargaining unit it
represents, the Union should be entitled to only such infor-
mation as, in whole or in part, may affect its unit employees
at the Ashland Works.38CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material herein, the Union has been the ex-clusive bargaining representative for the following unit:All hourly paid production and maintenance employeesand hourly rate mill clerks employed by the Respondent
at its Ashland, Kentucky plant, but excluding all fore-
men, assistant foremen, watchmen, office and salaried
employees, employees in the first aid and medical de-
partment, salaried employees in the metallurgical de-
partment and shop checkers, professional employees,
guards and supervisors, as defined in the Act.4. By unilaterally, without bargaining with the Union, dis-continuing the practice under which its employees in the
above bargaining unit were permitted to use metatarsal guard
safety shoes at their option and by requiring instead that all
unit employees must wear such equipment while at work, the
Respondent has violated Section 8(a)(5) and (1) of the Act.5. By refusing to supply the Union with requested blanketorders and related data utilized, in whole or in part, in con-
nection with the Respondent™s Ashland Works, such informa-
tion being necessary for, and relevant to, the Union™s ability
to administer the parties™ collective-bargaining agreement and
to enable it to determine whether to take action to protect
jobs within the bargaining unit, the Respondent violated Sec-
tion 8(a)(5) and (1) of the Act.6. The unfair labor practices found above affect interstatecommerce within the meaning of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to ceaseVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00185Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
39If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.40If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™and desist and to take certain affirmative action designed toeffectuate the policies of the Act.Since I have found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act by unilaterally changing the
practice under which the use of metatarsal guard safety shoes
by employees in the relevant bargaining unit was optional to
mandating a requirement that all such employees must wear
such equipment while at work, the Respondent, upon request
by the Union, should be required to rescind this unilateral
change and to bargain in good faith with the Union on all
aspects of that issue until agreement or impasse is reached.
Any understanding reached on this matter should be em-
bodied in a signed agreement.Having further found that the Respondent has violatedSection 8(a)(5) and (1) of the Act by its failure/refusal to fur-
nish the Union with the requested blanket orders and associ-
ated purchase releases for the Ashland Works, I shall rec-
ommend that the Respondent, at the Union™s request, be re-
quired to provide that labor organization with such informa-
tion. However, since, as the Respondent has validly indi-
cated, the Union™s information request did not specify the
chronological period(s) for which such data was being
sought, it would be appropriate to limit the Respondent™s ob-
ligation to furnish information to a reasonable timeframe
consistent with the cognizable 6-month limitations period for
this proceeding, as defined in Section 10(b) of the Act. Ac-
cordingly, the Respondent should be required to furnish the
requested data, to the extent found herein to be warranted,
from a date commencing 6 months prior to the filing of the
Union™s September 15, 1995 charge in Case 9ŒCAŒ33261,
and continuing to the date when such information is fur-
nished to the Union.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended39ORDERThe Respondent, AK Steel Corporation, Ashland, Ken-tucky, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Unilaterally, without notice to or bargaining withUnited Steelworkers of America, Local 1865, AFLŒCIO,
CLC, changing its prior practice of permitting its employees
in the unit set forth below to use metatarsal guard safety
shoes at their option by requiring, instead, that all unit em-
ployees must wear such equipment while at work. The ap-
propriate unit is:All hourly paid production and maintenance employeesand hourly rate mill clerks employed by the Respondent
at its Ashland, Kentucky plant, but excluding all fore-
men, assistant foremen, watchmen, office and salaried
employees, employees in the first aid and medical de-
partment, salaried employees in the metallurgical de-partment and shop checkers, professional employees,guards and supervisors, as defined in the Act.(b) Refusing to supply the above-named Union, upon re-quest, with information necessary for, and relevant to, the
Union™s ability to properly administer its collective-bargain-
ing agreement with the Respondent, including blanket orders
and related data utilized, in whole or in part, in connection
with the Respondent™s Ashland Works.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Upon request, bargain with the above-named Union asthe exclusive representative of the employees in the above-
described appropriate unit concerning their terms and condi-
tions of employment; in particular any changes to the unit
employees™ optional use of metatarsal guard safety shoes
while at work, until agreement is reached and, if there is an
understanding, embody it in a signed agreement.(b) At the Union™s request, rescind the unilateral changerequiring that unit employees must wear metatarsal guard
safety shoes at work until the Respondent bargains in good
faith with the Union or until reaching agreement or impasse.(c) Upon request, furnish the Union with the blanket or-ders and related data sought by the Union in its August 9,
1995 letter insofar as the request encompasses information
which, in whole or in part, may affect employees who are
within the above-described Ashland Works unit for the time
period set forth in the remedy section of this decision.(d) Within 14 days after service by the Region, post at itsAshland, Kentucky facility copies of the attached notice
marked ‚‚Appendix.™™40Copies of the notice, on forms pro-vided by the Regional Director for Region 9, after being
signed by the Respondent™s authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material. In the event that, during the
pendency of these proceedings, the Respondent has gone out
of business or closed the facility involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and
former employees employed by the Respondent at any time
since September 15, 1995.(e) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00186Fmt 0610Sfmt 0610D:\NLRB\324.020APPS10PsN: APPS10
